P10000078588 FILED September 27, 2010 Sec of State jshivers Electronic Articles of Incorporation for DEVELOPMENT CAPITAL GROUP, INC. The undersigned incorporator, for the purpose of forming a Florida profit corporation hereby adopts the following Articles of Incorporation: Article I The name of the corporation is DEVELOPMENT CAPITAL GROUP, INC. Article II The Principle place of Business address: 2050Russett way Carson City,NV 89703-2112 The mailing address of the corporation is: 2050Russett way Carson City,NV 89703-2112 Article III The purpose for which this corporation is organized is: Any and all lawful business Article IV The number of shares the corporation is authorized to issue: Article V The names and Florida street addresses of the registered agent is: Brenda L Hamilton 101 Plaza Real South, Suite 201 S Boca Raton, FL 33432 Signature of Registerered Agent: /s/ Brenda L Hamilton Article VI The names and street addresses of the incorporator is: Andrey Korobx 101 Plaza Real South, Suite 201 S Boca Raton, FL 33432 Signature of Incorporator: /s/ Andrey Korobx Article VII Theinitial officers(s) and/or Director(s) of the corporation is/are: Andrey Korobx 101 Plaza Real South, Suite 201 S Boca Raton, FL 33432
